Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant Application having Application number 17/507,588 has a total of 20 claims pending in the application; there are 2 independent claims and 18 dependent claims, all of which are ready for examination by the examiner.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.
The specification should be amended to reflect the status of all related application, whether patented or abandoned. Therefore, applications noted by their serial number and/or attorney docket number should be updated with correct serial number and patent number if patented.
In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

INFORMATION CONCERNING DRAWINGS 
The applicant’s drawings submitted are acceptable for examination purposes.

STATUS OF CLAIM FOR PRIORITY IN THE APPLICATION
The instant Application No. 17507588, filed 10/21/2021 is a division of 15525379, filed 05/09/2017, now abandoned. Application No. 15525379 is a national stage entry of PCT/US2015/060057, International Filing Date: 11/11/2015. PCT/US2015/060057 Claims Priority from Provisional Application 62085802, filed 12/01/2014. PCT/US2015/060057 Claims Priority from Provisional Application 62203279, filed 08/10/2015. 

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P.  609(C), the applicant’s submission of the Information Disclosure Statement(s) dated 10/22/2021 is/are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy (copies) of the PTOL-1449(s) initialed and dated by the examiner is/are attached to the instant office action.

REJECTIONS NOT BASED ON PRIOR ART
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “similar” in claims 4, 6-7, 16 and 18-19 is a relative term which renders the claim indefinite. The term “similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is thus not clear how similar the arrangement of pin groups in the claims are or which are the specific similarities among the arrangement of pin groups.
Dependent claims 5 and 17 are rejected for encompassing the deficiencies in claims upon which they depend; in this case, claims 4 and 16 respectively.

REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 13-19 is/are rejected under 35 U.S.C. 102(a)(1)/(1)(2) as being anticipated by Kim et al. (US 2013/0254495).
	As per claim 1. A motherboard comprising: [Kim teaches base substrate 101 (figs. 1A and 1B and related text) where “The base substrate 101 may be, for example, a printed circuit board (PCB).” (par. 0059)] 
a memory-controller component; [Kim teaches MC 100 (fig. 1 and related text)] 
a first memory-module socket adjacent the memory-controller component; [Kim teaches first memory module socket 250, adjacent memory controller 100 (fig. 1B and related text) “The base substrate 101 may be, for example, a printed circuit board (PCB). A plurality of sockets 250, 350, 450 and 550 may be formed on the base substrate 101. Each memory module may be inserted in a respective one of the plurality of sockets 250, 350, 450 and 550. For example, the first memory module 200 may be inserted in the first socket 250.” (par. 0059)]
a second memory-module socket adjacent the first memory-module socket on a side of the first memory-module socket opposite the memory-controller component; [Kim teaches second memory module socket 350, adjacent the first memory module socket 250, on a side of the first memory module socket 250 opposite memory controller 100 (fig. 1B and related text) “The base substrate 101 may be, for example, a printed circuit board (PCB). A plurality of sockets 250, 350, 450 and 550 may be formed on the base substrate 101. Each memory module may be inserted in a respective one of the plurality of sockets 250, 350, 450 and 550. For example, the first memory module 200 may be inserted in the first socket 250.” (par. 0059)]
a third memory-module socket adjacent the second memory-module socket on a side of the second memory-module socket opposite the first memory-module socket; [Kim teaches third memory module socket 450, adjacent the second memory module socket 350, on a side of the second memory module 350 opposite the first memory module socket 250 (fig. 1B and related text) “The base substrate 101 may be, for example, a printed circuit board (PCB). A plurality of sockets 250, 350, 450 and 550 may be formed on the base substrate 101. Each memory module may be inserted in a respective one of the plurality of sockets 250, 350, 450 and 550. For example, the first memory module 200 may be inserted in the first socket 250.” (par. 0059)]
a fourth memory-module socket adjacent the third memory-module socket on a side of the third memory-module socket opposite the second memory-module socket; [Kim teaches fourth memory module socket 550, adjacent the third memory module socket 450, on a side of the third memory module socket 450 opposite the second memory-module socket 350 (fig. 1B and related text) “The base substrate 101 may be, for example, a printed circuit board (PCB). A plurality of sockets 250, 350, 450 and 550 may be formed on the base substrate 101. Each memory module may be inserted in a respective one of the plurality of sockets 250, 350, 450 and 550. For example, the first memory module 200 may be inserted in the first socket 250.” (par. 0059)]
a first data-link group coupling the memory-controller component to the first memory module socket and the third memory-module socket, the first data-link group extending past the second memory-module socket; and [Kim teaches a first data link group comprising first memory bus 210 and third memory bus 410 where “The first memory module 200 is directly connected to the memory controller 100 through the first memory bus 210” (par. 0061) “The third memory module 400 is connected to the first memory module 200 through the third memory bus 410. The third memory module 400 exchanges the first data with the memory controller 100 through the first memory bus 210 and the third memory bus 410 (thus, the first memory bus 210 and third memory bus 410 forming a first data link group)” (par. 0063) (figs. 1A and 1B and related text). Note that the connections of memory bus 210 and memory bus 410 (corresponding to the first data link group) extend past the second memory module 300 and its memory module socket 350]
a second data-link group extending past the first memory-module socket and the third memory-module socket, the second data-link group coupling the memory-controller component to the second memory module socket and the fourth memory-module socket [Kim teaches a second data link group comprising memory bus 310 and memory 510 where “The second memory module 300 is directly connected to the memory controller 100 through the second memory bus 310.” (par. 0061) “The fourth memory module 500 is connected to the second memory module 300 through the fourth memory bust, 510. The fourth memory module 500 exchanges the second data with the memory controller 100 through the second memory bus 310 and the fourth memory bus 510… the fourth memory module 500 may be indirectly connected to the memory controller 100 through the second and fourth memory buses 310 and 510 (thus, the second memory bus 310 and the fourth memory bus 510 forming a second data link group).” (par. 0063) (figs. 1A and 1B and related text). Note that the second memory bus 310 and the fourth memory bus 510 (corresponding to the claimed second data link group) extend past the first memory module 200 and its corresponding socket 250 and the third memory module 400 and its corresponding socket 450].
As per claim 2. The motherboard of claim 1, further comprising a first memory module in the first memory- module socket and a second memory module in the second memory-module socket, the memory controller to direct a memory transaction to the first memory module and the second memory module via the respective first data-link group and the second data-link group [Kim teaches “A plurality of sockets 250, 350, 450 and 550 may be formed on the base substrate 101. Each memory module may be inserted in a respective one of the plurality of sockets 250, 350, 450 and 550. For example, the first memory module 200 may be inserted in the first socket 250.” (par. 0059) where second memory module 300 is inserted in socket 350 (fig. 1B and related text) “The first memory module 200 is directly connected to the memory controller 100 through the first memory bus 210... The first memory module 200 exchanges first data with the memory controller 100 through the first memory bus 210 (corresponding to the first data link group). The second memory module 300 is directly connected to the memory controller 100 through the second memory bus 310. The second memory module 300 exchanges second data with the memory controller 100 through the second memory bus 310 (corresponding to the second data link group).” (par. 0061)].
As per claim 3. The motherboard of claim 2, further comprising a third memory module in the third memory-module socket and a fourth memory module in the fourth memory-module socket, the memory controller to direct the memory transaction to the third memory module and the fourth memory module via the respective second data-link group and the first data-link group [Kim teaches “Each memory module may be inserted in a respective one of the plurality of sockets 250, 350, 450 and 550. For example, the first memory module 200 may be inserted in the first socket 250.” (par. 0059) where third memory module 400 is inserted in socket 450 and fourth memory module 500 is inserted in socket 550 (fig. 1B and related text) where “The third memory module 400 is connected to the first memory module 200 through the third memory bus 410. The third memory module 400 exchanges the first data with the memory controller 100 through the first memory bus 210 and the third memory bus 410 (thus, the first memory bus 210 and third memory bus 410 forming a first data link group)” (par. 0063) (figs. 1A and 1B and related text). The fourth memory module 500 exchanges the second data with the memory controller 100 through the second memory bus 310 and the fourth memory bus 510… the fourth memory module 500 may be indirectly connected to the memory controller 100 through the second and fourth memory buses 310 and 510 (thus, the second memory bus 310 and the fourth memory bus 510 forming a second data link group).” (par. 0063) (figs. 1A and 1B and related text)].
As per claim 4. The motherboard of claim 2, each of the sockets including a similar arrangement of pin groups, including a first pin group and a second pin group; the first data-link group connected to the first pin group of the first socket and the second data-link group connected to the second pin group of the second socket; [Kim teaches “The first memory module 200 may include a plurality of first data I/O pins 220, a plurality of second data I/O pins 230, and a memory device 240. The plurality of first data I/O pins 220 may be connected to the first memory bus 210 (which corresponds to the first data link group). The plurality of second data I/O pins 230 may be connected to the third memory bus 410.” (par. 0065) “Each of the second, third and fourth memory modules 300, 400 and 500 may have a structure similar to the structure of the first memory module 200. For example, the second memory module 300 may include a plurality of first data I/O pins 320 that are connected to the second memory bus 310, a plurality of second data I/O pins 330 that are connected to the fourth memory bus 510 (which corresponds to the second data link group)” (par. 0067)]
the first memory module including a first data-buffer component to steer first data from the first memory module to the first pin group on the first memory module responsive to a read command; and the second memory module including a second data-buffer component to steer second data from the second memory module to the second pin group of the second memory module responsive to the read command [Kim teaches pin group arrangements in each memory module socket (fig 1B and related text) “…In detail, the first memory bus 210 may be provided by electrically connecting (e.g., short-circuiting) each of the first and second data line sets 122 and 124 to a respective one of data I/O buffer units 270. The data I/O buffer units 270 may be included in the first memory module 200 that is inserted in the first socket 250… The data I/O buffer units 370 may be included in the second memory module 300 that is inserted in the second socket 350… The data I/O buffer units 470 may be included in the third memory module 400 that is inserted in the third socket 450... The data I/O buffer units 570 may be included in the fourth memory module 500 that is inserted in the fourth socket 550. The thirteenth and fourteenth data line sets 152 and 154 may be electrically opened (e.g., open-circuiting), respectively.” (par. 0088) where read data is transmitted from memory modules to memory controller via buffer units, respective pins and buses (pars. 0109-0110) “The volatile memory device 240 included in the first memory module 200 may exchange the first data (e.g., the first write data WDA and the first read data RDA) with the memory controller 100 through the first memory bus 210, the plurality of first data I/O pins 220 and the first internal data lines 225. The volatile memory device 340 included in the second memory module 300 may exchange the second data (e.g., the second write data WDB and the second read data RDB) with the memory controller 100 through the second memory bus 310, the plurality of first data I/O pins 320 and the first internal data lines 325.” (see par. 0077)].
As per claim 5. The motherboard of claim 4, further comprising: a third memory module in the third memory-module socket; and a fourth memory module in the fourth memory-module socket; [Kim teaches memory module 400 in socket 450 and memory module 500 in socket 550 (fig. 1B and related text)] 
the first data-link group connected to the first pin group of the third socket and the second data-link group connected to the second pin group of the fourth socket; and [bus 410 corresponding to claimed first data link group connected to the first pin group comprising pin 420 of the third socket 450 and bus 510 corresponding to the claimed second data link group connected to the second pin group comprising pin 520 of the fourth socket 550 (fig. 1B and related text)] 
the motherboard steering data from the third memory module to the first pin group on the third memory module responsive to the read command and steering data from the fourth memory module to the second pin group of the fourth memory module responsive to the read command [Kim teaches “Referring to FIG. 3B, the memory controller 100 may select the third memory module 400 and the fourth memory module 500 based on the selection signal. During the read mode, the memory controller 100 may read the first read data RDA of the read data from the third memory module 400 (e.g., the first selected memory module) and may read the second read data RDB of the read data from the fourth memory module 400 (e.g., the second selected memory module).” (par. 0080) “The volatile memory device 440 included in the third memory module 400 may exchange the first data (e.g., the first write data WDA and the first read data RDA) with the memory controller 100 through the first memory bus 210, the first memory module 200, the third memory bus 410, the plurality of first data I/O pins 420 and the first internal data lines 425. The first data may be transmitted from one of the memory controller 100 and the third memory module 400 to another one of the memory controller 100 and the third memory module 400 through the first memory bus 210, the plurality of first data I/O pins 220, the first internal data lines 225, the volatile memory device 240 in the first memory module 200, the second internal data lines 235, the plurality of second data I/O pins 230 and the third memory bus 410.” (par. 0081) “Similarly, the volatile memory device 540 included in the fourth memory module 500 may exchange the second data (e.g., the second write data WDB and the second read data RDB) with the memory controller 100 through the second memory bus 310, the second memory module 300, the fourth memory bus 510, the plurality of first data I/O pins 520 and the first internal data lines 525. The second data may be transmitted from one of the memory controller 100 and the fourth memory module 500 to another one of the memory controller 100 and the fourth memory module 500 through the second memory bus 310, the plurality of first data I/O pins 320, the first internal data lines 325, the volatile memory device 340 in the second memory module 300, the second internal data lines 335, the plurality of second data I/O pins 330 and the fourth memory bus 510.” (par. 0082)].
As per claim 6. The motherboard of claim 1, each of the sockets including a similar arrangement of pin groups, including a first pin group and a second pin group, the first data-link group connected to the first pin group of the first socket and the second data-link group connected to the first pin group of the second socket [Kim teaches “The first memory module 200 may include a plurality of first data I/O pins 220, a plurality of second data I/O pins 230, and a memory device 240. The plurality of first data I/O pins 220 may be connected to the first memory bus 210 (which corresponds to the first data link group). The plurality of second data I/O pins 230 may be connected to the third memory bus 410.” (par. 0065) “Each of the second, third and fourth memory modules 300, 400 and 500 may have a structure similar to the structure of the first memory module 200. For example, the second memory module 300 may include a plurality of first data I/O pins 320 that are connected to the second memory bus 310 (which corresponds to the second data link group), a plurality of second data I/O pins 330 that are connected to the fourth memory bus 510” (par. 0067) (fig. 1 B and related text), each of the sockets 250, 350, 450 and 450 comprising a similar arrangement of pin groups 220, 230, 320, 330, 420, 430, 520 and 530].
As per claim 7. The motherboard of claim 1, each of the sockets including a similar arrangement of pin groups, including a first pin group and a second pin group, the first data-link group connected to the first pin group of the first socket and the second data-link group connected to the second pin group of the second socket [Kim teaches “The first memory module 200 may include a plurality of first data I/O pins 220, a plurality of second data I/O pins 230, and a memory device 240. The plurality of first data I/O pins 220 may be connected to the first memory bus 210 (which corresponds to the first data link group). The plurality of second data I/O pins 230 may be connected to the third memory bus 410.” (par. 0065) “Each of the second, third and fourth memory modules 300, 400 and 500 may have a structure similar to the structure of the first memory module 200. For example, the second memory module 300 may include a plurality of first data I/O pins 320 that are connected to the second memory bus 310, a plurality of second data I/O pins 330 that are connected to the fourth memory bus 510 (which corresponds to the second data link group)” (par. 0067)].

As per claim 13. A memory system comprising: a memory controller; a first module connector adjacent the memory controller; a second module connector adjacent the first module connector on a side of the first module connector opposite the memory controller; a third module connector adjacent the second module connector on a side of the second module connector opposite the first module connector; a fourth module connector adjacent the third module connector on a side of the third module connector opposite the second module connector; a first data-link group coupling the memory controller to the first module connector and the third module connector, the first data-link group extending past the second module connector; and a second data-link group extending past the first module connector and the third module connector, the second data-link group coupling the memory controller to the second module connector and the fourth module connector [The rationale in the rejection of claim 1 is herein incorporated. Note the sockets taught by Kim are interpreted to correspond to the claimed module connectors].
As per claim 14. The memory system of claim 13, further comprising a first memory module connected to the first module connector and a second memory module connected to the second module connector, the memory controller to direct a memory transaction to the first memory module and the second memory module via the respective first data-link group and the second data-link group [The rationale in the rejection of claim 2 is herein incorporated].
As per claim 15. The memory system of claim 14, further comprising a third memory module connected to the third module connector and a fourth memory module connected to the fourth module connector, the memory controller to direct the memory transaction to the third memory module and the fourth memory module via the respective second data-link group and the first data-link group [The rationale in the rejection of claim 3 is herein incorporated].
As per claim 16. The memory system of claim 14, each of the module connectors including a similar arrangement of pin groups, including a first pin group and a second pin group; the first data-link group connected to the first pin group of the first module connector and the second data-link group connected to the second pin group of the second module connector; the first memory module including a first data-buffer component to steer first data from the first memory module to the first pin group on the first memory module responsive to a read command; and the second memory module including a second data-buffer component to steer second data from the second memory module to the second pin group of the second memory module responsive to the read command [The rationale in the rejection of claim 4 is herein incorporated].
As per claim 17. The memory system of claim 16, further comprising: a third memory module connected to the third module connector; and a fourth memory module connected to the fourth module connector; the first data-link group connected to the first pin group of the third module connector and the second data-link group connected to the second pin group of the fourth module connector; and the memory system steering data from the third memory module to the first pin group on the third memory module responsive to the read command and steering data from the fourth memory module to the second pin group of the fourth memory module responsive to the read command [The rationale in the rejection of claim 5 is herein incorporated].

As per claim 18. The memory system of claim 13, each of the module connectors including a similar arrangement of pin groups, including a first pin group and a second pin group, the first data- link group connected to the first pin group of the first module connector and the second data-link group connected to the first pin group of the second module connector [The rationale in the rejection of claim 6 is herein incorporated].
As per claim 19. The memory system of claim 13, each of the module connectors including a similar arrangement of pin groups, including a first pin group and a second pin group, the first data- link group connected to the first pin group of the first module connector and the second data-link group connected to the second pin group of the second module connector [The rationale in the rejection of claim 7 is herein incorporated].


RELEVANT ART CITED BY THE EXAMINER
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
Bartley et al. (US 2010/0191894) teaches “A communications architecture utilizes modules arranged in a daisy-chain, each module supporting multiple input and output ports. Point-to-point links are arranged so that a first output link of each of multiple modules connects to the next module in the chain, and a second output link connects to a module after it, and inputs arranged similarly, so that any single module can be by-passed in the event of malfunction. Multiple chains may be cross-linked and/or serviced by hubs or chains of hubs. Preferably, the redundant links are used in a non-degraded operating mode to provide higher bandwidth and/or reduced latency of communication.” (Abstract).
Shaeffer et al. (US 2008/0080261) teaches 
“[0168] FIG. 27 illustrates a system 2700 including master 2101 coupled to at least four memory modules 2701-2704 by way of interfaces 2701a-d. In an embodiment, interfaces 2701a-d are female sockets disposed on a substrate, such as a backplane, motherboard or PCB, to receive male edge interfaces of memory modules 2701-2704. In an embodiment, memory modules 2701-2704 represent memory modules including integrated circuit memory devices and buffer devices as described herein as well as at least one of bypass circuits 2630a-d. 
[0169] Master 2101 is coupled to memory module 2701 by signal path 2710. Signal path 2711 couples memory module 2701 to memory module 2704. In an embodiment, bypass circuit 2630a allows read and write data to be transferred between signal paths 2711 and 2710 either to or from master device 2101 in response to control/address information provided to memory module 2704.
[0170] Master 2101 is coupled to memory module 2702 by signal path 2712. Signal path 2713 couples memory module 2702 to memory module 2703. Signal path 2714 couples memory module 2703 to memory module 2704. In an embodiment, bypass circuits 2630b and 2630c allow read and write data to be transferred between signal paths 2712 and 2713, as well as signal paths 2713 and 2714, either to or from master device 2101 in response to control/address information provided to memory modules 2702-04.
[0171] Master 2101 is coupled to memory module 2703 by signal path 2714. Signal path 2716 couples memory module 2703 to memory module 2704. In an embodiment, bypass circuit 2630c allows read and write data to be transferred between signal paths 2714 and 2716 either to or from master device 2101 in response to control/address information provided to memory modules 2703-04.
[0172] Master 2101 is coupled to memory module 2704 by signal path 2717. In an embodiment, read and write data is transferred on signal path 2717 to or from master device 2101 in response to control/address information provided to memory module 2704.”
	Schaeffer et al. (US 2012/0191921) teaches “An expandable memory system that enables a fixed signaling bandwidth to be configurably re-allocated among dedicated memory channels. Memory channels having progressively reduced widths are dedicated to respective memory sockets, thus enabling point-to-point signaling with respect to each memory socket without signal-compromising traversal of unloaded sockets or costly replication of a full-width memory channel for each socket.” (Abstract).

CLOSING COMMENTS
    a.   STATUS OF CLAIMS IN THE APPLICATION
	a(1) CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1-7 AND 13-19 have received a first action on the merits and are subject of a first action non-final.
a(2) ALLOWABLE SUBJECT MATTER
Per the instant office action, claims 8 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-12 are objected to by virtue of their dependence on objected claim 8. 
 
8. The motherboard of claim 1, further comprising: a third data-link group extending between the first memory-module socket and the second memory-module socket; and a fourth data-link group extending between the third memory-module socket and the fourth memory-module socket.
9. The motherboard of claim 8, further comprising: a memory module in one of the first memory-module socket and the second memory-module socket; and a continuity module in the other of the first memory-module socket and the second memory-module socket; the memory module coupled to the memory-controller component via a data path that includes the third data-link group connected in series with the continuity module.
10. The motherboard of claim 9, wherein the data path includes the first data-link group connected in series with the third data-link group.
11. The motherboard of claim 8, further comprising: a memory module in one of the third memory-module socket and the fourth memory-module socket; and a continuity module in the other of the third memory-module socket and the fourth memory-module socket; the memory module coupled to the memory-controller component via a data path that includes the fourth data-link group connected in series with the continuity module.
12. The motherboard of claim 11, wherein the data path includes the second data-link group connected in series with the fourth data-link group.
20. The memory system of claim 13, further comprising: a third data-link group extending between the first module connector and the second module connector; and a fourth data-link group extending between the third module connector and the fourth module connector.

The closest prior art of record teaches:
Perego et al. (US 2014/0297939) – a configuration where a first memory module is connected to a second memory module and a third memory module is connected to the fourth memory module (figs. 9-10 and 28-30), also including continuity modules “The continuity module 920A, sometimes called a shorting module, is inserted in the base configuration of system 900 to provide the point-to-point connections "back to" memory module 906A.” (par. 0072)  “FIG. 10 is a diagram of an unbuffered module embodiment in an upgraded configuration. It is similar to FIG. 9, however the continuity module 920A has been removed from the socket 903B and replaced with a memory module 906B having memory devices 908E-H (all of which of are of like design to the memory devices 908A-D). As shown, all of the memory devices 908A-H now make use of only a single RQ port and a single eight-link DQ port. This is directly analogous to the difference between FIG. 1 and FIG. 2. In FIG. 10, open circles with dotted line paths indicate inactive communication ports. Specifically, the dotted lines between memory module 906A and memory module 906B show that those request links for the path back to memory module 906A are not active for the memory channel being driven by portion 904A.” (par. 0074; fig. 10 and related text). “FIG. 30 depicts the memory system described in connection with FIGS. 28 and 29, but this time in a fully-populated, four-module configuration. The dashed lines again indicate portions of request channels that are disconnected by the removal of continuity modules 2815. Each of the four request channels extends to one memory module 2810, which allows each memory-controller block 2817 to communicate complete requests to a respective one of modules 2810. The request-channel width of each of the two modules is halved again relative to the dual-module embodiment, so the request-channel width is again the same from the perspective of memory controller 2805. Each buffer BUFF receives one independent request stream, which in turn, is conveyed over two links and is 32 bits long in each t.sub.RR interval. Buffers BUFF allow for data and request steering, but may be omitted if the memory devices support this functionality.” (par. 0185; fig. 30 and related text). 
Ruhovets et al. (US 2004/0193821) – “A memory subsystem includes multiple memory modules coupled by point-to-point links. A memory controller is coupled by a point-to-point link to a first memory module, which is turn is coupled by another point-to-point link to another memory module. Further memory modules may be coupled by respective point-to-point links in the memory subsystem. In some arrangements, each memory module tracks commands issued to other memory modules, such as more upstream memory modules.” (Abstract).
However, Kim teaches “To solve problems related to the multi-drop methods, point-to-point methods in which a plurality of memory modules are directly connected to a memory controller has been researched. However, a conventional memory system implemented by the point-to-point methods has relatively high power consumption because serial signaling methods, uni-directional signaling methods and differential signaling methods are used as data transmission methods between a memory controller and a plurality of memory modules. In addition, the number of the memory modules directly connected to the memory controller is limited in the point-to-point methods due to the arrangement of data I/O pins.” (par. 0071). 
The prior art of record, including the references noted above (Perego and Ruhovets; neither anticipates, nor renders obvious in combination with Kim, the recited combination as a whole. In particular the combination of features of a first memory-module socket… a second memory module socket… a third memory module socket… a fourth memory modules socket in the configuration of claim 1, where “a first data-link group coupling the memory-controller component to the first memory module socket and the third memory-module socket, the first data-link group extending past the second memory-module socket; and a second data-link group extending past the first memory-module socket and the third memory-module socket, the second data-link group coupling the memory-controller component to the second memory module socket and the fourth memory-module socket;” further comprising “a third data-link group extending between the first memory-module socket and the second memory-module socket; and a fourth data-link group extending between the third memory-module socket and the fourth memory-module socket.”
	In particular, in view of Kim’s teachings referring to conventional point-to-point connections, one of ordinary skill in the art would not have found it obvious to modify Kim to also include “a third data-link group extending between the first memory-module socket and the second memory-module socket; and a fourth data-link group extending between the third memory-module socket and the fourth memory-module socket.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571) 272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



November 9, 2022
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135